Dismiss and Opinion Filed October 29, 2014




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01357-CV

                             IN RE WALTER CORTEZ, Relator

                 Original Proceeding from the 292nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F07-30378-V

                             MEMORANDUM OPINION
                         Before Justices FitzGerald, Francis, and Brown
                                   Opinion by Justice Francis
       Relator filed this petition for writ of mandamus complaining of the actions of the trial

court in dismissing or denying his petition for writ of habeas corpus without giving him an

opportunity to amend and of the actions of the Texas Court of Criminal Appeals in denying his

petition for writ of mandamus filed in that court. The intermediate courts of appeals have no

original jurisdiction over petitions for habeas corpus relief in connection with criminal

proceedings. See TEX. GOV'T CODE ANN. § 22.221(d) (West 2004) (limiting habeas corpus

jurisdiction of intermediate courts of appeals to civil matters); TEX. CODE CRIM. PROC. ANN. art.

11.05 (West 2005) (granting original jurisdiction in cases seeking writs of habeas corpus in

criminal cases to the court of criminal appeals, districts courts, and county courts). Accordingly,

they also have no mandamus jurisdiction in matters related to petitions for writ of habeas corpus.

“Article 11.07 contains no role for the courts of appeals; the only courts referred to are the

convicting court and the Court of Criminal Appeals.” In re McAfee, 53 S.W.3d 715, 718 (Tex.
App.—Houston [1st Dist.] 2001, orig. proceeding). We DISMISS relator’s petition for writ of

mandamus for want of jurisdiction.




141357F.P05                                      /Molly Francis/
                                                 MOLLY FRANCIS
                                                 JUSTICE




                                           –2–